

115 HR 4657 IH: Customs Business Fairness Act of 2017
U.S. House of Representatives
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4657IN THE HOUSE OF REPRESENTATIVESDecember 14, 2017Mr. King of New York (for himself and Mr. Meeks) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code, to allow full subrogation, including subrogation to
			 the priority rights of the United States, of claims for the payment of
			 customs duties.
	
 1.Short titleThis Act may be cited as the Customs Business Fairness Act of 2017. 2.AmendmentSection 507(d) of title 11, United States Code, is amended by inserting excluding subparagraph (F) after (a)(8).
		3.Effective date; application of amendment
 (a)Effective dateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentThe amendment made by this Act shall not apply with respect to cases commenced under title 11 of the United States Code before the date of the enactment of this Act.
			